

Exhibit 10.5
 
PREMIUM SECURED CONVERTIBLE NOTE AGREEMENT

--------------------------------------------------------------------------------





This Convertible Note Agreement ("Agreement") is made and effective on June 30,
2009,




BETWEEN:
GENMED HOLDING CORP. (the "Company"), a corporation organized and existing under
the laws of the State of Nevada, with its head office located at:



 
Röntgenlaan 27

 
2719 DX  Zoetermeer

 
Netherlands





AND:
G.M.W. HIBMA ("Note Holder 1"), an individual residing at:



 
Langestammerdijk 31

 
1109 BL  Amsterdam

 
Netherlands



AND:
TOTAL LOOK B.V. ("Note Holder 2"), a corporation organized and existing under
the laws of the Netherlands, with its head office located at:



 
Langestammerdijk 31

 
1109 BL  Amsterdam

 
Netherlands



WHEREAS, as per June 30, 2009, the Company owes Note Holder 1, a total amount of
$712,610.97 of which $601,808.82 was lent by Note Holder 1 to the Company,
during the period till March 31, 2008, to fund the Company’s operations and
$110,802.15 is for unpaid interest for these loans. These loans are unsecured
and bears an annual interest of 8%.


WHEREAS, as per June 30, 2009, the Company owes Note Holder 2, a total amount of
€151,134.75 of which €143,636.47 was lent by Note Holder 2 to the Company to
fund the Company’s operations and €7,498.28 is for unpaid interest for this
loan. At June 30, 2009 these amounts were converted into US Dollars, according
Oanda’s EUR/USD exchange rate of 1,40484, which resulted in a total amount in US
Dollars owed to Note Holder 2 of $212,320.15 of which $201,786.26 is for the
loan and $10,533.89 for unpaid interest.


WHEREAS, as per June 30, 2009, both loans and interest payable are in default
and due to be repaid to the Note Holders


WHEREAS, both Note Holder 1 and Note Holder 2 are willing to combine and to
consolidate their loans and interest receivable, as per June 30, 2009, from the
Company and to enter into one Convertible Debenture for the sum of the total
amounts receivable by Note Holder 1 and Note Holder 2, together being
$924,931.12.


WHEREAS, the Company is prepared to grant the request of the Note Holders to
convert, to combine and to consolidate their amounts receivable from the Company
into one new 100% Premium Secured Convertible Promissory Note and issue this to
TOTAL LOOK BV.


In consideration of the mutual covenants and conditions herein contained, the
parties hereby agree, represent and warrant as follows:
 

--------------------------------------------------------------------------------

Convertible Note Agreement
Page 1 of 6


 
 

 


1.
ISSUE OF NOTES



 
a.
The Company will authorize the issuance of a 100% Premium Secured Convertible
Note (hereinafter called "Note") in the aggregate principal amount of $925,000
(nine-hundred and twenty-five thousand US Dollars)  to be dated JUNE 30, 2009
and to mature on JUNE 30, 2010, bearing interest on the unpaid principal thereof
at the rate of 8% per annum until maturity, payable on JUNE 30, 2010.



 
b.
For the purposes of calculating interest for any period for which the interest
shall be payable, such interest shall be calculated on the basis of a 30 day
month and a 365 day year. The Company will promptly and punctually pay to Note
Holder or its nominee the interest on the Note held by Note Holder without
presentment of the Note. In the event the Company defaults on any installment of
interest or principal, then the Holder of the Note may, at his option, without
notice, declare the entire principal and the interest accrued thereon
immediately due and payable and may proceed to enforce the collection thereof.



 
c.
The Company will also authorize the issuance of 23,125,000 shares of its common
stock (hereinafter called "The Stock") and will authorize the issuance of and
reserve for such purchase such a number of additional shares of common stock
(hereinafter called the "Conversion Stock") as may from time to time be the
maximum number required for issuance upon conversion of the Notes pursuant to
the conversion privileges hereinafter stated.





2.
SALE AND PURCHASE OF NOTES AND STOCK



The Company will sell the Note to the Note Holder, who agrees to have purchased
the principal amount of the Note, subject to the terms and conditions hereof and
in reliance upon the representations and warranties of the Company contained
herein.




3.
REPRESENTATIONS AND WARRANTIES BY THE COMPANY



 
a.
Company is a corporation duly organized and existing in good standing under the
laws of the State of NEVADA has the corporate power to own its own property and
to carry on in the business as it is now being conducted.



 
b.
There is no action or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency, the
determination of which might result in any material adverse change in the
business of the Company.



 
c.
The Company has title to the respective assets including the assets reflected on
the financial statements for the period ending MARCH 31, 2009 and which assets
are subject to no liens, mortgages, encumbrances or charges.



 
d.
The Company is not a party to any contract or agreement or subject to any
restriction which materially and adversely affects its business, property or
assets, or financial condition, and neither the execution nor delivery of this
Agreement, nor the confirmation of the transactions contemplated herein, nor the
fulfillment of the terms hereof, nor the compliance with the terms and
provisions hereof and of the Note, will conflict with or result in the breach of
the terms, conditions or provisions or constitute a default, under the Articles
of Incorporation or Code of Regulations of the Company or of any Agreement or
instrument to which the Company is now a party.



 
e.
The Company has not declared, set aside, paid or made any dividend or other
distributions with respect to its capital stock and has not made or caused to be
made directly or indirectly, any payment or other distribution of any nature
whatsoever to any of the holders of its capital stock except for regular salary
payments for services rendered and the reimbursement of business expenses.

 

--------------------------------------------------------------------------------

Convertible Note Agreement
Page 2 of 6


 
 

 

 
f.
The Company owns or possesses adequate licenses or other rights to use, all
patents, trademarks, trade names, trade secrets, and copyrights used in its
business. No one has asserted to the Company that its operations infringe on the
patents, trademarks, trade secrets or other rights utilized in the operation of
its business.


 
4.
REPRESENTATIONS AND WARRANTIES BY THE NOTE HOLDERS



The Note Holder represent and warrant that:


 
a.
The Note Holder is subscribing for the Note and Stock for investment purposes
and not with the view to or for sale in connection with any distribution thereof
and that they have no present intent to sell, give or otherwise transfer the
Notes or Stock.



 
b.
The Note Holder state he is a resident of the NETHERLANDS.



 
c.
The Note Holder understand that this is a highly speculative investment in a
Company which is insolvent both from a legal and an equity standpoint.



 
d.
Note Holder state that he will be active in the affairs of the business of the
Company.





5.
PREPAYMENT OF THE NOTES



The Company shall have the right to make prepayments on principal of the Notes
at any time. Such prepayment shall be accompanied by a payment of all accrued
interest to date. There shall be no premium for the amount so prepaid.




6.
CONVERSION



 
a.
The Holder of the Note at any time up to and including the maturity date (or, as
to the Note to which notice of prepayment shall have been given, at any time up
to the close of business on the third business day prior to the day fixed for
prepayment) but not thereafter may convert the Note in whole or in part into as
many fully paid and non-assessable shares of Common Stock of the Company as the
principal amount of the Note so converted at a multiple of $0.04 per share (“the
Fixed Conversion Price”) upon surrender of the certificate representing the Note
to the Company at its principal office in the City of ZOETERMEER. If the Note
shall be converted in part, the Company shall, at its option and without charge
to the Holder, either (I) execute and deliver to the Holder a Note for the
balance of the principal amount so converted, or (ii) make note thereon of the
principal of the amount converted.

  
 
b.
Upon conversion of the Note, all accrued and unpaid interest on the principal
amount converted shall be paid to the Holder by the Company.



 
c.
The Company shall take all necessary steps to maintain the registration for the
shares held subject to the conversion privilege as described in this section.



 
d.
In the case the Company shall issue or sell any share of its Common Stock (other
than the Stock Shares issued upon conversion of the Note) without consideration
or for consideration per share less than the conversion price of $0,04 per
share, then forthwith upon such issuance or sale, the conversion price of the
Note shall be adjusted to the price equal to the price for which the Company
shall issue or sell any share of its Common Stock.



 
e.
In case the Company shall at any time divide its outstanding shares of Common
Stock into a greater number of shares, the conversion price in effect
immediately prior to such subdivision should be proportionately reduced, and,
conversely, in the case of outstanding shares of Common Stock of the Company
shall be combined into a smaller number of shares, the actual conversion price
in effect immediately prior to such combination shall be proportionately
increased.

 

--------------------------------------------------------------------------------

Convertible Note Agreement
Page 3 of 6

 
 

 


 
f.
No fractional share of Common Stock shall be issued upon conversion of the Note.
If any the Holder of the Note shall have converted the Note held by him other
than a principal amount so small that less than a whole share of Common Stock
would be issuable upon conversion thereof, the Company may elect to prepay such
balance, with interest accrued thereon to the date fixed for prepayment,
or  leave the same outstanding until the maturity of the Note.



 
g.
In any reclassification or change of outstanding shares of Common Stock issuable
upon conversion of the Note (other than a change in stated value or from no par
to par value) or in the case of any consolidation or merger of the Company with
any other corporation, or in the case of the sale and conveyance to another
corporation or person of the property of the Company in its entirety or
substantially as an entirety, the Company shall, as a condition precedent to
such transaction, case effective provisions to be made that the Holder of the
Note then outstanding shall have the right thereafter to convert the Note into
the kind and amount of shares of Stock and other securities and property
receivable upon such reclassification, change, consolidation, merger, sale or
conveyance by a Holder of the number of shares of Common Stock in the Company
into which the Note might have been converted immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance.





7.
COVENANTS



 
a.
The Company covenants that so long as the Note is in existence, it will deliver
to the Holder thereof (i) as soon as practical, after the end of such quarterly
period, in each fiscal year, consolidated income and surplus statements of the
Company; (ii) as soon as practical , after the end of each fiscal year, a
consolidated income and surplus statement of the Company, and (iii) with
reasonable promptness, such other financial data as the Holder may request in
writing.

 
b.
The Company covenants that, so long as the Note is outstanding, it will permit
the Holder of the Note to visit and inspect, at the Holder's expense, any of the
property of the Company, including its books and records, and to discuss
affairs, finances and accounts with its officers.



 
c.
The Company covenants that, without the written consent of the Holder of the
principal amount of the Note, it will not:



 
i
Create or suffer to exist any mortgage, pledge, encumbrance, lien or charge of
any kind on any of its properties or assets, whether now owned or hereafter
acquired except for (i) mortgages, encumbrances, liens or charges which are now
in existence; (ii) mortgages, liens, charges and encumbrances (a) for taxes,
assessments or governmental charges or levies on property of the Company if the
same shall not be due or delinquent or thereafter can be paid without penalty,
or being contested in good faith and by appropriate proceedings; (b) of
mechanics and material men for sums not yet due or being contested in good faith
and by appropriate proceedings; or (c) in connection with workers' compensation,
unemployment insurance and other state employment legislation.



 
ii
Assume, guarantee, endorse or otherwise become liable in connection with the
obligations, stock or dividends of any person, firm or corporation except in the
ordinary course of business by endorsement of a negotiable instrument in the
course of collection.



 
iii
Merge or consolidate with any other corporation or sell, lease or transfer or
otherwise dispose of all or a substantial part of its assets to any person, firm
or corporation.

 

--------------------------------------------------------------------------------

Convertible Note Agreement
Page 4 of 6

 
 

 
 
8.
EVENT OF DEFAULT



 
a.
The breach of any of the events or conditions contained in Section 7 of this
Agreement shall constitute an event of default under this Agreement. The Holders
of the Note may give written notice of such breach and if the Company shall
within 45 days after receipt of such written notice have failed to correct such
occurrence or condition, then the Holder of the Note may, at its option and
without notice, declare the entire principal and interest accrued thereon
immediately due and payable and may proceed with collection.



 
b.
If the Company has made a material misrepresentation in connection with this
Agreement or with the transactions contemplated by this Agreement, or if the
Company makes an assignment for the benefit of creditors, or a trustee or
receiver is appointed for the Company; or if any proceeding involving the
Company is commenced under any bankruptcy, reorganization, arrangement,
insolvency, statute or law, such event shall be deemed a default which will
immediately entitled the Holder of the Note, at their option and without notice,
to declare the entire amount of interest accrued thereon immediately due and
payable and proceed to enforce the collection thereof.



 
c.
In case of default in the payment of any installment or principal, the Holder of
the Note may, at their option and without notice, declare the entire principal
and the interest accrued thereof immediately due and payable and may proceed to
enforce the collection thereof.





9.
MISCELLANEOUS



 
a.
Any and all notices, approvals or other communications to be sent to the parties
shall be deemed validly and properly given if made in writing and delivered by
hand or by registered or certified mail, return receipt requested, and addressed
to the Company at its principal office or to the Holder of the Note at the
addresses given to the Company by the Note Holder.



 
b.
This Agreement may not be modified, amended or terminated except by written
agreement executed by all the parties hereto.



 
c.
The waiver of any breach or default hereunder shall not be considered valid
unless in writing and signed by the party giving such notice and no waiver shall
be deemed a waiver of any subsequent breach or default of same.



 
d.
The paragraph headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of such.



 
e.
The validity, construction, interpretation and enforceability of this Agreement
and the Notes executed pursuant to this Agreement shall be determined and
governed by the laws of the State of NETHERLANDS.



 
f.
This Agreement shall be binding upon and inure to the benefit of the company and
its successors and assigns.



 
g.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.




--------------------------------------------------------------------------------

Convertible Note Agreement
Page 5 of 6

 
 

 
 
IN WITNESS WHEREOF, Company and Note Holders have executed this agreement at
ZOETERMEER on JUNE 30, 2009.




COMPANY
 
NOTE HOLDER 1
                             
Authorized Signature
 
Authorized Signature
           
Print Name and Title
 
Print Name and Title
                     
NOTE HOLDER 2
                           
Authorized Signature
               
Print Name and Title






--------------------------------------------------------------------------------

Convertible Note Agreement
Page 6 of 6

 
 

 
